Christ, P. J., Rabin, Hopkins Munder, concur; so as to deny the motion to suppress only as to the sleepwear and to grant the motion as to the bathing suits, with the following memorandum: Clearly the police officer had probable cause to arrest defendant for the criminal possession of the stolen "Stu-Ardt” sleepwear on the basis of the informer’s information that defendant possessed the sleepwear and the prior report to the police that the sleepwear had been stolen. However, as to the bathing suits, the facts are somewhat different. The informer had also indicated that defendant possessed “ Colony ” bathing suits which had been stolen. When the officer seized the bathing suits they were marked “ Capri ”, He did not learn from whom the bathing suits had been stolen until after the arrest and thus he had no basis for seizing them.